19-1643
     Carcamo-Ayala v. Garland
                                                                                   BIA
                                                                            Vomacka, IJ
                                                                   A206 359 498/499/500

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.     WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 13th day of October, two thousand twenty-one.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            JOSÉ A. CABRANES,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _________________________________________
12
13   MARTHA YANIRA CARCAMO-AYALA, YANIRA
14   ALEXANDRA CRUZ-CARCAMO, JHOAN STIVEN
15   CRUZ-CARCAMO,
16            Petitioners,
17
18                    v.                                       19-1643
19                                                             NAC
20   MERRICK B. GARLAND, UNITED
21   STATES ATTORNEY GENERAL,
22            Respondent.
23   _________________________________________
24
25   FOR PETITIONERS:                  H. Raymond Fasano, Esq., Youman,
26                                     Madeo & Fasano, LLP, New York,
27                                     NY.
28
29   FOR RESPONDENT:                   Joseph H. Hunt, Assistant Attorney
30                                     General; Jessica E. Burns, Senior
31                                     Litigation Counsel; John B. Holt,
 1                                  Trial Attorney, Office of
 2                                  Immigration Litigation, United
 3                                  States Department of Justice,
 4                                  Washington, DC.
 5
 6        UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10        Petitioners      Martha     Yanira           Carcamo-Ayala,      Yanira

11   Alexandra    Cruz-Carcamo,      and       Jhoan    Stiven    Cruz-Carcamo,

12   natives and citizens of El Salvador, seek review of a May

13   10, 2019, decision of the BIA affirming a December 20, 2017,

14   decision of an Immigration Judge (“IJ”) denying asylum and

15   withholding of removal.        In re Martha Yanira Carcamo-Ayala,

16   et al., Nos. A206 359 498/499/500 (B.I.A. May 10, 2019),

17   aff’g Nos. A206 359 498/499/500 (Immig. Ct. N.Y. City Dec.

18   20, 2017).      We assume the parties’ familiarity with the

19   underlying facts and procedural history.

20        We have reviewed the IJ’s decision as modified by the

21   BIA, i.e., minus the adverse credibility determination that

22   the BIA declined to reach.        See Xue Hong Yang v. U.S. Dep’t

23   of   Justice,   426   F.3d     520,       522   (2d   Cir.   2005).      The

24   applicable standards of review are well established.                     See

25   8 U.S.C. § 1252(b)(4)(B); Paloka v. Holder, 762 F.3d 191,

                                           2
 1   195 (2d Cir. 2014).

 2         An applicant for asylum and withholding of removal must

 3   establish a nexus between the harm she suffered and fears

 4   and   her      “race,      religion,       nationality,       membership     in    a

 5   particular social group, or political opinion.”                         8 U.S.C.

 6   §§ 1158(b)(1)(B)(i), 1231(b)(3)(A).                    The agency did not err

 7   in finding that Carcamo-Ayala failed to demonstrate a nexus

 8   between the harm she suffered and fears from gangs and her

 9   membership in the particular social group of her husband’s

10   family.

11         Her testimony did not compel the agency to conclude

12   that gang members targeted her based on her familial ties

13   rather    than      for    financial        reasons,    and    “harm   motivated

14   purely    by    wealth      is   not       persecution.”        Ucelo-Gomez       v.

15   Mukasey, 509 F.3d 70, 73–74 (2d Cir. 2007) (“When the harm

16   visited     upon    members      of    a   group   is    attributable       to   the

17   incentives presented to ordinary criminals rather than to

18   persecution, the scales are tipped away from considering

19   those people a ‘particular social group.’”); see 8 U.S.C.

20   §§ 1158(b)(1)(B)(i), 1231(b)(3)(A); see also Yueqing Zhang

21   v. Gonzales, 426 F.3d 540, 545 (2d Cir. 2005) (requiring

22   applicant to show nexus “through direct or circumstantial

23   evidence”      of    the    persecutor’s        motive).        We   find    that,
                                                 3
 1   contrary to Carcamo-Ayala’s contention, the BIA adequately

 2   explained its decision.            And we do not reach her political

 3   opinion claim or allegations of IJ bias because she failed

 4   to exhaust those issues before the BIA.                      See Lin Zhong v.

 5   U.S. Dep’t of Justice, 480 F.3d 104, 122 (2d Cir. 2007).

 6       Because       Carcamo-Ayala          failed       to   establish   a   nexus

 7   between    the    harm     she   fears    and     a   protected   ground,   the

 8   agency did not err in denying asylum and withholding of

 9   removal.         See   8   U.S.C.    §§      1101(a)(42),       1158(b)(1)(A),

10   (B)(i), 1231(b)(3)(A).            We lack jurisdiction to review the

11   IJ’s denial of Carcamo-Ayala’s CAT claim because she did not

12   adequately challenge that decision on appeal to the BIA.

13   See Karaj v. Gonzales, 462 F.3d 113, 119 (2d Cir. 2006).

14       For the foregoing reasons, the petition for review is

15   DENIED.    All pending motions and applications are DENIED and

16   stays VACATED.

17                                        FOR THE COURT:
18                                        Catherine O’Hagan Wolfe,
19                                        Clerk of Court




                                              4